484 F.2d 681
Julius FUNDERBURK, #028638, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 73-2119 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 6, 1973.

Julius Funderburk, pro se.
Robert L. Shevin, Atty. Gen. of Fla., Tallahassee, Fla., Nelson E. Bailey, West Palm Beach, Fla., for respondent-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
It is ordered that this appeal be, and it is hereby dismissed for want of jurisdiction, due to appellant's failure to timely file a notice of appeal.  Rule 4(a), F.R.A.P.; Tribbitt v. Wainwright, 5th Cir. 1972, 462 F.2d 600.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I